Citation Nr: 0429098	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for the grant of a total schedular rating based on the 
loss of use of both lower extremities .


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1974.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

At the hearing before the Board in April 2004, the veteran 
and his representative raised a claim that the November 1998 
rating action in effect contained clear and unmistakable 
evidence (CUE) by not recognizing that the veteran had 
already lost the use of both lower extremities as of January 
1998.  In addition, the Board notes that such a claim is 
inextricably intertwined with the issue of entitlement to an 
effective date earlier than January 24, 2001 for the grant of 
a total schedular rating based on the loss of use of both 
lower extremities and special monthly compensation under 
38 U.S.C.A. § 1114(l) (West 2002).  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Therefore, as there has been no determination as to the issue 
of whether the November 1998 rating action contained CUE, the 
Board finds that the issue on appeal must be remanded for 
consideration of this related matter.

Moreover, the veteran has not been furnished with a letter 
discussing the evidence necessary to prove entitlement to an 
effective date earlier than January 24, 2001 for the grant of 
a total schedular rating based on the loss of use of both 
lower extremities and special monthly compensation under 
38 U.S.C.A. § 1114(l) (West 2002) pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), and while there is 
certain language in the March 2003 statement of the case that 
suggests consideration of CUE as to earlier rating decisions, 
the law and regulations on CUE need to be provided to the 
veteran.  The veteran also needs to be expressly informed of 
what evidence the VA will obtain and what evidence the 
veteran is required to obtain.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the relevant law and regulations and the 
respective obligations of the VA and the 
appellant to provide evidence to support 
the appellant's claim.  

2.  The claim should then be 
readjudicated in light of any additional 
evidence, to include consideration as to 
whether (1) the November 1998 rating 
decision contained CUE in not granting 
service connection for the loss of use of 
both lower extremities and (2) whether 
the claim of service connection for the 
loss of use of both lower extremities was 
before the RO on November 5, 1998, and 
remains pending.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




